UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 Date of Report (Date of earliest event reported):January 23, 2012 PATAPSCO BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 0-28032 52-1951797 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1301 Merritt Boulevard, Dundalk, Maryland21222 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(410) 285-1010 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 260.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On January 23, 2012, Patapsco Bancorp, Inc. (the “Company”) announced its unaudited financial results for the three and six months ended December 31, 2011.For more information, reference is made to the Company’s press release dated January 23, 2012, a copy of which is attached to this Report as Exhibit 99.1 and is furnished herewith. Item 9.01Financial Statements and Exhibits (d)Exhibits Number Description Press Release dated January 23, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. PATAPSCO BANCORP, INC. Date: January 24, 2012 By: /s/William C. Wiedel, Jr. William C. Weidel, Jr. Senior Vice President and Chief Financial Officer
